Exhibit 10.1

 

LOGO [g515013logo.jpg]

March 28, 2013

Ronald Dewhurst

116 Central Park South

Apt. 14 N

New York, NY 10019

 

  Re: Severance Agreement and Release of Claims

Dear Ron:

This letter sets forth the terms pertaining to the termination of your
employment by Legg Mason Asset Management Australia Limited, Legg Mason, Inc and
Legg Mason & Co., LLC (together “Legg Mason”), effective as of March 31, 2013
(the “Separation Date”). We hope that your separation from Legg Mason can occur
as smoothly as possible for you and for Legg Mason.

You will be paid through the Separation Date and you will receive your final
paycheck on the next regular payroll date following the Separation Date. You
will also receive payment for any accrued but unused paid time off to which you
may be entitled, if any, at that time.

I am authorized to offer you the following severance package, contingent upon
your agreeing to all terms and release provisions below.

1. Subject to your signing this Agreement, Legg Mason will pay you severance pay
in the amount of $3,310,000 USD. This payment is inclusive of any entitlement to
notice or payment in lieu of notice under Australian law or under the Australian
arrangements set out in paragraph 2 hereof and will be less any applicable taxes
and other deductions required by law. It will be paid in a lump sum within 20
days after the revocation period described in paragraph (6c) expires, provided
that you do not revoke this Agreement.

Furthermore, in consideration of your agreement to the terms provided in this
Agreement, you are eligible for career transition services. These career
transition services are subject to IRS rules applicable to reimbursements and
in-kind benefits under separation pay plans. Information regarding career
transition and outplacement services will be mailed to your home address within
two (2) weeks after you have signed and returned this Agreement. Please contact
us if you do not receive this information. You will have three (3) months to
make initial contact with the outplacement services vendor.

If you are currently enrolled in Legg Mason’s medical, dental and/or vision
plan, your current active coverage will end on March 31, 2013 and you will be
eligible for up to 18 months of COBRA continuation coverage.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

Under this Agreement, you will also receive a COBRA subsidy consisting of 100%
of your applicable COBRA premium for twelve months (April 2013-March 2014). You
will receive a COBRA Enrollment package within two weeks of the Separation
Date. You must complete the Enrollment forms and return them to the COBRA
administrator within 60 days in order to continue your health benefits.

Under, and upon effectiveness of, this Agreement, the vesting of any unvested
shares of Restricted Stock or Stock Options that do not automatically vest as a
result of the reduction in force termination will be accelerated to the
Separation Date.

2. Except as expressly set forth in this Agreement, you will be entitled to no
other benefits or further compensation from Legg Mason, with the exception of
the provisions as outlined in your Relocation Agreement dated 24 February 2011
specifically pertaining only to the section titled “Repatriation terms are as
follows:”. As such Legg Mason will be responsible for return shipment of
household goods, return travel expenses and tax consultation and preparation all
relating to your repatriation. All payments made to you shall be less all
applicable taxes and other deductions required by law. You agree that at the
Separation Date the letter of offer dated 24 January 2008 (“Employment Offer”),
employment contract between you and Legg Mason dated 1 February 2008
(“Employment Agreement”) and the secondment agreement between you and Legg Mason
dated 15 March 2011 (“Secondment Agreement”) will terminate and accept the
arrangements in this Agreement as consideration for all entitlements owed to you
pursuant to any of those arrangements. Nothing in this Agreement will be deemed
to affect the distribution, vesting or forfeiture of (i) your account, if any,
under the Legg Mason & Co., LLC Profit Sharing and 401(k) Plan and Trust;
(ii) equity awards received by you, if any, under the Legg Mason, Inc. 1996
Equity Incentive Plan; or (iii) amounts owed to you, if any, in the Legg Mason &
Co., LLC Deferred Compensation/Phantom Stock Plan, all of which shall be
governed by the terms of the applicable plans and related documents thereunder.
Legg Mason hereby agrees that your termination will constitute a reduction in
force under the terms of applicable outstanding awards under the Legg Mason,
Inc. 1996 Equity Incentive Plan.

3. In connection with your employment with Legg Mason or its related entities,
you had access to information of a nature not generally disclosed to the public.
You agree to maintain the confidentiality of any client information obtained
during your employment with Legg Mason or its related entities, as well as to
keep confidential any business, personnel, proprietary or trade secret
information in your possession pertaining to Legg Mason or its related entities
or the employees, services, products or processes of any of these entities. You
also agree (i) to return promptly any computer and electronic communication
devices (e.g., computers, BlackBerrys, Personal Digital Assistants (PDAs),
pagers), books, notes, files, documents, computer data, keys and passwords or
other property in the same condition it was in at the time the property was
issued to you that belongs to Legg Mason or its related entities; and (ii) not
to copy or take or retain in your possession any books, notes, e-mails,
documents or property belonging to Legg Mason or its related entities without my
express written consent.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

4. You agree not to disclose any information concerning the existence or terms
of this Agreement to anyone other than your attorney, tax advisor or spouse
prior to the date on which Legg Mason publicly files this Agreement with the
Securities and Exchange Commission. This clause does not bar you from disclosing
the terms of this Agreement in any governmental investigation, proceeding or
hearing conducted pursuant to law.

5. In exchange for the consideration in the form of severance pay and benefits
provided by Legg Mason in this Agreement, you agree to release and forever
discharge Legg Mason as well as its stockholders, parents, subsidiaries, and
other related enterprises, and all of those entities’ stockholders, directors,
officers, employees, agents, insurers, employee benefit plans, fiduciaries,
administrators, and successors (past, present and future) (hereinafter “Legg
Mason Releasees”) from any and all rights, demands, causes of action,
complaints, contracts and other claims whatsoever, in law or in equity, which
you, your heirs, successors, assigns and any personal or legal representatives
have or may have against the Legg Mason Releasees in Australia or the United
States, including all known, unknown, undisclosed and unanticipated claims
occurring before and including the effective date of this Agreement. This
includes, but is not limited to, rights and claims which may arise out of or are
in any way related to your employment with Legg Mason in accordance with the
Employment Offer, Employment Agreement or the Secondment Agreement and the
termination of your employment with Legg Mason in accordance with the Employment
Offer, Employment Agreement or the Secondment Agreement and further includes,
without limitation, rights and claims under Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act (“ADEA”) as amended by the Older Worker Benefits Protection Act
(“OWBPA”), the Equal Pay Act, the National Labor Relations Act, the Employee
Retirement Income Security Act (“ERISA”) and any employee benefit plan sponsored
by Legg Mason which is not subject to ERISA, the Americans with Disabilities Act
as amended by the Americans with Disabilities Act Amendments Act, the Family and
Medical Leave Act, the Genetic Information Nondiscrimination Act, the Maryland
Human Relations Act, including any amendments to the aforementioned statutes,
and any other federal, state and local laws, regulations and ordinances
prohibiting bias and/or employment discrimination. This also includes, but is
not limited to, claims for violation of Legg Mason’s policies; wrongful,
constructive, or retaliatory discharge; breach of contract or covenant, oral and
written, express and implied; common law, and alleged torts; furthermore this
includes a release for any costs or attorneys fees you may have
incurred. Notwithstanding the provisions of Section 5,(i) your right to
indemnification or to be held harmless relating to third party claims and
proceedings pursuant to applicable corporate documents or the laws of the State
of Maryland shall continue in accordance with the terms of such documents and
laws and (ii) your right to make claims or seek reimbursement relating to third
party claims or proceedings pursuant to Legg Mason’s directors’ and officers’
insurance policy shall not be released and continue in full force and effect.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

Notwithstanding the general release above, you do not waive any rights or claims
that may arise after your execution of this Agreement, claims that may arise as
a result of this Agreement, or claims that may not be waived as a matter of
law. You do not waive or release any rights and claims that you may have under
the Age Discrimination in Employment Act, as amended, which arise after the
effective date of this Agreement. You do not waive rights to unemployment or
workers compensation benefits.

This release does not prohibit you from filing a charge with any government
administrative agency in the United States (such as the Equal Employment
Opportunity Commission), or testifying, assisting or participating in an
investigation, hearing or proceeding conducted by such agency; however, you
waive the right to receive any individualized relief, such as reinstatement,
backpay, or other damages, in a lawsuit or administrative action brought by any
government agency or individual on your behalf. You agree that if there is any
complaint filed in any court or arbitral forum in Australia or the United States
in which you personally seek reinstatement, damages or other remedies relating
to any claim that is covered by this Agreement, you will immediately file a
dismissal with prejudice of such claim or remedy.

 

  6. In accordance with the requirements of the ADEA, as amended by the OWBPA,
the following information is provided:

 

  a. Time to consider this Agreement. You acknowledge that you have been
provided with a copy of this Agreement and have been given forty-five
(45) consecutive days in which to review and consider the Agreement. You may
sign and return the Agreement sooner if you prefer.

 

  b. Attorney counsel. You are advised to consult with an attorney prior to
signing this Agreement.

 

  c. Revocation. You acknowledge that you have a period of seven (7) calendar
days following the signing of this Agreement to revoke this Agreement. Any such
revocation of the Agreement must be made by you and delivered to Patricia
Lattin, Legg Mason, 100 International Drive, Baltimore, MD, 21202, and received
prior to the end of the revocation period. Any revocation hereunder shall not
affect your termination from Legg Mason.

 

  d.

When the terms become effective. The terms of the Agreement shall become final
and binding only upon expiration of the revocation period provided in
subparagraph 6(c) above. In other words, the effective date of this Agreement
will be the 8th calendar day after you sign the Agreement, provided that you
have not revoked the Agreement during the revocation period. No payments shall
be made under this Agreement until the Agreement becomes final and binding upon
the parties.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

  e. Information concerning Severance Program. You acknowledge receipt of the
following information (attached as Exhibits A and B and made a part of this
Agreement-

 

  (i) a description of the class, unit or group of individuals that is covered
by the Severance Program, and eligibility factors and time limits if any
(Exhibit A); and

 

  (ii) the job classifications and ages of all individuals selected for the
Program, and the ages of all individuals in the same job classification not
selected for the Program (Exhibit B).

7. You agree and acknowledge that your employment with Legg Mason will end on
the Separation Date. On the Separation Date, you will be deemed to have resigned
from all positions you hold at Legg Mason or its related entities.

8. Both parties agree that neither this Agreement nor the payment of severance
pay and benefits is an admission by the Legg Mason Releasees of any liability,
wrongdoing or unlawful conduct of any kind.

9. You acknowledge that during your employment, you have been paid and/or have
received all compensation, wages, bonuses, commissions, and/or benefits
(including insurance benefits) to which you may be entitled, and that no other
compensation, wages, bonuses, commissions and/or other benefits are due to you,
except as provided in this Agreement. You further represent that you have abided
by Legg Mason’s policies and procedures during the course of your
employment. You understand and agree that if Legg Mason learns that these
representations are not accurate, Legg Mason has the right to immediately cease
its compensation and benefit obligations pursuant to paragraph 1 of this
Agreement.

10. You agree that you will not disparage, defame, or otherwise represent in a
negative light Legg Mason or its related entities and any of their officers or
employees, services, products, or processes. This clause does not bar you from
testifying, assisting or participating in any governmental investigation,
proceeding or hearing conducted pursuant to any fair employment practices law.
Legg Mason, in turn, agrees to instruct the members of the Legg Mason Executive
Committee to not disparage, defame or otherwise represent you in a negative
light.

11. In the event that you bring a legal action, or any dispute, claim or
controversy relating to this Agreement, your employment or the termination
thereof, against any Legg Mason Releasees you agree that, at the option of Legg
Mason, you will submit to arbitration.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

If you are associated in any capacity with a registered broker-dealer, you agree
to arbitrate under the Constitution and Rules of the Financial Industry
Regulatory Authority, Inc. If you are not associated with a registered
broker-dealer, or the FINRA Arbitration forum is not otherwise available to you,
you agree to arbitrate pursuant to the employment arbitration rules of the
American Arbitration Association.

12. You acknowledge that you have been involved in several projects or tasks
which may not have been completed as of the effective date of this Agreement,
and, if requested by Legg Mason, you will cooperate with Legg Mason in
accomplishing an orderly transition of your responsibilities, and will provide
reasonable assistance to Legg Mason in connection with matters that may arise
out of your performance of your duties and responsibilities during your
employment.

13. In consideration of the severance pay and benefits set forth herein, you
agree that for a period of twelve (12) months following the Separation Date you
will not, directly or indirectly, for yourself or on behalf of a third party,
solicit or induce any employee or client of Legg Mason or its related entities
in the United States or Australia to terminate his/her employment or business
relationship with Legg Mason or its related entities in the United States or
Australia or to become employed or shift their business elsewhere.

14. You acknowledge that, at some point in the future, litigation may arise
either directly or tangentially relating to your employment at Legg Mason and
its related entities. You agree to appear without the need for a subpoena to
provide deposition testimony and testify at trial and/or arbitration in
connection with any such litigation. You also agree to cooperate in providing
documents and information necessary to assist in the defense or prosecution of
any such case, including telephone calls and meetings with Legg Mason counsel.
If applicable, reasonable travel and incidental expenses will be paid by Legg
Mason.

15. You agree that the provisions of paragraphs 3, 4, 5, 7, 9, 10, 11, 12, 13
and 14 constitute material inducements to Legg Mason for the additional
consideration being paid hereunder and that any breach of the provisions of
those paragraphs shall constitute a material breach of this Agreement entitling
Legg Mason to a return of the consideration paid by Legg Mason to the extent
permitted by applicable law, as well as to claim for any further damages caused
by such breach. In addition, Legg Mason may seek injunctive relief to prevent
further breaches of those paragraphs.

16. If any portion of this Agreement is deemed to be invalid by an
administrative agency, court, arbitrator, or other person or body deciding a
dispute between the parties hereto, the parties intend and agree that the
portion of the Agreement that is deemed invalid shall be severed from the
Agreement, and that the remainder of the Agreement shall be valid and binding
and interpreted in such a manner as respects the wishes of the Parties as much
as possible; provided, however, that if such decision is made invalidating all
or any part of Paragraph 5 of this Agreement (other than the release and waiver
under the Age



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

Discrimination in Employment Act) due to a challenge, claim or request submitted
by you, then this entire Agreement shall be deemed null and void and you will be
obligated to return to Legg Mason all of the severance pay described in
Paragraph 1 to the extent permitted by applicable law.

17. This Agreement sets forth the entire agreement and understanding between the
parties and supersedes any and all prior agreements or understandings pertaining
to your employment or the termination thereof with the exception of any
restrictive covenants, non-compete or confidentiality agreements between you and
Legg Mason or its related entities, as well as post termination obligations as
set forth in the Employee Handbook, which shall remain binding. This Agreement
may be modified only in writing and shall be binding upon and inure to the
benefit of you, Legg Mason and the respective heirs, executors, successors and
assigns of each. Your signature to this Agreement will confirm that you are not
relying upon any representations or statements made by Legg Mason or any of its
agents, except as set forth herein.

18. Part of this Agreement is intended to be exempt from Section 409A of the
Internal Revenue Code as a short-term deferral, and part of this Agreement is
intended to constitute a separation pay arrangement under applicable IRS rules.
Nothing contained herein shall be deemed to alter the time or manner of any
payment, benefit or amount that is deemed to be deferred compensation that is
subject to Section 409A of the Internal Revenue Code, if applicable. Under the
terms of the Phantom Stock Plan, payment must be delayed by six months to comply
with 409A. By signing this Agreement you acknowledge and agree that Legg Mason
does not make any representations as to the tax consequences of any compensation
or benefits provided hereunder (including, without limitation, under
Section 409A of the Internal Revenue Code, if applicable), and that you are
solely responsible for any and all income, excise or other taxes imposed on you
with respect to any and all compensation or other benefits provided to you.

19. This Agreement will be interpreted and enforced in accordance with the laws
of the State of Maryland.

You are advised to consult with an attorney prior to signing this Agreement. If
you wish to accept this offer, please sign and return the enclosed copy of this
letter in the enclosed postage paid envelope. While I hope that you will accept
this offer promptly, it will remain open for 45 days after your receipt of this
letter. On the 46th day following your receipt, the offer shall be deemed
withdrawn if it was not accepted during the 45 day period.

If you do not accept this proposal, Legg Mason will nevertheless proceed with
the termination of your employment on the Separation Date. You will not,
however, be provided with any of the benefits or compensation stated above.

I wish you the best of success and personal and professional fulfillment in the
future.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

Sincerely, /s/ Joseph A. Sullivan Joseph A. Sullivan President and CEO

 

Date Agreement was given to employee:

March 28, 2013

I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT, UNDERSTAND IT AND VOLUNTARILY
SIGN AND ENTER INTO IT, INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE
OR MIGHT HAVE AGAINST THE LEGG MASON RELEASEES EXISTING AS OF THE DATE THIS
AGREEMENT IS SIGNED.

 

Ronald Dewhurst

Signature

Ronald Dewhurst

Printed Name

March 28, 2013

Date